Title: To Benjamin Franklin from Sartine, 3 June 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 3. Juin 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 30. du mois passé pour demander qu’il soit joint un Bâtiment du Roi à la fregate Americaine l’Alliance pour le transport des Armes, des Munitions de Guerre et des habillements destinés pour les Etats Unis. J’ai donné sur le champ des Ordres à l’Orient pour qu’il soit pourvu à cet Objet de la Maniere la plus convenable aux Intérêts du Congrès; et J’ai prescrit au Commandant et au Commissaire de ce port de procurer à M. Paul Jones toutes les facilités et tous les Secours qui pourront accélérer son Armement et Son Depart. Ce Commodore ayant assuré que l’Alliance pourroit fournir un nombre suffisant d’officiers et de Marins pour composer l’Equipage du Second Bâtiment; il y a lieu de croire qu’il sera incessamment en état de mettre à la voile.
J’ai l’honneur d’etre avec la plus parfaite consideration, Monsieur, Votre très humble et tres obeissant Serviteur
(signé) De Sartine
M. Franklin
